 1 RANDY SUE POLLOCK
   Attorney at Law (CSBN 64493)
 2 286 Santa Clara Avenue
 3 Oakland, CA 94610
   Telephone: (510) 763-9967
 4 Facsimile: (510) 380-6551
   rsp@rspollocklaw.com
 5
 6 Attorney for Defendant
   Claudia Humphrey
 7
 8                              IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10
                                                    –ooo–
11
12     UNITED STATES OF AMERICA,
                                                     Court No. 2:16-CR-0210-TLN
13                     Plaintiff,
14
       vs.                                           STIPULATION AND ORDER TO
15                                                   CONTINUE SENTENCING
       CLAUDIA HUMPHREY                              ________________________________
16
                       Defendant.
17
                                                /
18
19           Defendant Claudia Humphrey, by and through her counsel of record Randy Sue Pollock, and
20 Assistant United States Attorney Todd Pickles hereby stipulate that sentencing which is presently
21 set for January 3, 2019 be rescheduled to February 21, 2019, at 9:30 a.m.. This extension is at the
22 request of defense counsel who needs additional time to prepare for sentencing.
23 Date: December 13, 2018                                   /s/Randy Sue Pollock
                                                             RANDY SUE POLLOCK
24                 1
                                                             Counsel for Defendant Claudia Humphrey
25
26
27
28
     STIPULATON TO CONTINUE SENTENCING; ORDER                                                          1
 1 Date: December 13, 2018                      /s/ Todd Pickles
                                                TODD PICKLES
 2                                              Assistant United States Attorney
 3
 4 SO ORDERED:
 5 Dated: December 13, 2018
 6
 7                                              Troy L. Nunley
                                                United States District Judge
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     STIPULATON TO CONTINUE SENTENCING; ORDER                                      2
